DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 01/05/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a second range of peak wavelengths between 620 nm and 750 nm (paragraph [0010] of instant specification), does not reasonably provide enablement for “a second light comprising a power spectrum having full width at half maximum of less than 100 nm in a second range of wavelengths”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Again, the limitation “a second light comprising a power spectrum having full width at half maximum of less than 100 nm in a second range of wavelengths” lacks enabling support in the specification.  The breadth of the claims is narrower than the described range in the specification of peak wavelengths between 620 nm and 750 nm (paragraph [0010] of instant specification).
*Claims 2-14 are also rejected due to their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the second range of wavelengths is between 620 nm and 750 nm” renders claim 6 (lines 1-2) indefinite.  It is unclear to the Examiner how this range could be possible given the limitation in claim 1 “having full width at half maximum of less than 100 nm in a second range of wavelengths”.  Please amend this claim or provide support/show where support is in the specification for this claim limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Herbert, et al. (U.S PGPub No. 2017/0173361) (cited on IDS).
Regarding claim 1, Herbert teaches (Figures 2-4, elements 100, 102, 142a) an illumination system, adapted for an eyewear (paragraphs [0073] and [0078]), comprising: (Figures 2-4, elements 104a, 104b, 144a, 146a, 148a, and 150a) a light source configured to emit a first light comprising a power spectrum having full width at half maximum of less than 100 nm in a first range of wavelengths (paragraphs [0073], [0079] – each tricolor LED assembly contains a red LED (612-640 nm), a green LED (510-525 nm) and a blue LED (460-480 nm); paragraphs [0021]-[0023]) and (Figures 2-4, elements 104a, 104b, 144a, 146a, 148a, and 150a) a second light comprising a power spectrum having full width at half maximum of less than 100 nm in a second range of wavelengths (paragraphs [0073], [0079] – each tricolor LED assembly contains a red LED (612-640 nm), a green LED (510-525 nm) and a blue LED (460-480 nm); paragraphs [0021]-[0023]), (Figures 2-4, elements 104a, 104b, 144a, 146a, 148a, and 150a) the power spectrum of the first light and the power spectrum of the second light differ from each other (Table 2 – for instance, week 2 light intensity for blue light (peak 470 nm) is 40.2 μW/cm2, whereas light intensity for red light (640 nm) is 9.25 μW/cm2), wherein the light source is further configured to emit pulses of light with a pre-determined time function (paragraphs [0018]-[0019]), wherein the pre-determined time function comprises a plurality of packets, wherein each packet of the plurality of packets is followed by a packet interval (paragraphs [0018]-[0019] – packets, i.e., pulses), and wherein each packet comprises a pulse alternation between a pulse of the first light and a pulse of the second light (paragraph [0020] – the first and second light-emitting sources are controlled to provide pulses of the first and second lights.  Preferably, when one of the first and second light-emitting sources is turned on, the other of the first and second light-emitting source is turned off).
Therefore, claim 1 is unpatentable over Herbert, et al.

Regarding claim 2, Herbert teaches the illumination system of claim 1, as indicated hereinabove.  Herbert also teaches the limitation of instant claim 2, that is wherein the pulse alternation is repeated two or more times (paragraphs [0018]-[0020] – based on the first and second lights being operated at specific frequencies, and being capable of being alternated, it is clear that the pulse alternation can be repeated two or more times.).
Therefore, claim 2 is unpatentable over Herbert, et al.

Regarding claim 5, Herbert teaches the illumination system of claim 1, as indicated hereinabove.  Herbert also teaches the limitation of instant claim 5, that is wherein (Figures 2-4, elements 104a, 104b, 144a, 146a, 148a, and 150a) the first range of wavelengths is between 450 nm and 495 nm (paragraphs [0073], [0079] – each tricolor LED assembly contains a red LED (612-640 nm), a green LED (510-525 nm) and a blue LED (460-480 nm), e.g., first range of wavelengths; paragraphs [0021]-[0023]).
Therefore, claim 5 is unpatentable over Herbert, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert, et al. (U.S PGPub No. 2017/0173361) (cited on IDS) in view of Colbaugh, et al. (U.S PGPub No. 2016/0158486).
Regarding claims 3-4 and 13-14, Herbert teaches the illumination system of claim 1, as indicated hereinabove.  Herbert does not teach the limitations of instant claims 3-4 and 13-14, that is wherein:
a duration of each packet is in a range of 1-5 seconds. 
a duration of each packet interval is in a range of 5-20 seconds.
a duration of each5Docket No. 534372USPreliminary Amendment packet is 2 seconds.
a duration of each packet interval is 8 seconds.
Colbaugh teaches systems and methods to provide light therapy to a subject and impact circadian rhythm of the subject using one or more light sources configured to emit electromagnetic radiation in multiple stages using multiple wavelengths (abstract). Colbaugh teaches that generally these treatments involve shining light directly towards a patient’s eyes while the patient is awake to alleviate or cure light deficient disorders including Seasonal Affective Disorder (SAD), circadian sleep disorders and circadian disruptions associated with, e.g., jet-lag, and shiftwork (paragraph [0004]).  Colbaugh teaches (Figure 1, elements 10, 12 – sleep mask, e.g., eyewear, 106) that the light therapy system may be implemented as a sleep mask (paragraph [0025]).  Colbaugh teaches (Figure 3, elements 16, 18, and 30) that the light therapy system may include one or more light sources, a strap, a first lighting module, and a second lighting module (paragraph [0028]).  Colbaugh teaches that by way of non-limiting example, exposure for one hour to pulses of two seconds of electromagnetic radiation per minute, delivered through a light mask, the electromagnetic radiation having a wavelength of peak intensity about 480 nm, a full-width-half-maximum of about 24 nm, has been shown to delay circadian phase and suppress nocturnal melatonin (paragraph [0032]).  Colbaugh teaches that in some embodiments, the emitted electromagnetic radiation consists substantially of blue light (paragraph [0037]).  Colbaugh also teaches (Figure 7, element 111) that the light control module can be configured to control emission of one or more light sources such that, for some types and/or stages of light therapy, substantially blue light is emitted in particular pulses to provide light therapy and/or modify one or more characteristics of the circadian rhythm of the subject (paragraph [0071]).  Colbaugh teaches that the pulses of blue light may have particular characteristics, including a particular pulse duration, a particular inter-pulse duration, a particular wavelength (band), a particular level of intensity or power level, and/or other characteristics (paragraph [0071]).  Colbaugh teaches that the particular pulse duration may be controlled to be about 1 ms, about 10 ms, be about 100 ms, be between about 0.5 seconds and about 1 minute, between about 30 seconds and about 2 minutes, about 1 minute, about 10 minutes, and/or other pulse durations (paragraph [0071]).  Colbaugh also teaches that the particular inter-pulse duration may be controlled to be about 1 ms, about 10 ms, be about 100 ms, be between about 0.5 seconds and about 1 minute, between about 30 seconds and about 2 minutes, about 1 minute, about 10 minutes, and/or other inter-pulse durations (paragraph [0071]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Herbert’s illumination system involving eyewear with Colbaugh’s light therapy system involving eyewear.  One of ordinary skill in the art would have recognized that both Herbert and Colbaugh are concerned with a light therapy system for treating conditions involved with a user’s circadian rhythm.  One of ordinary skill in the art would recognize that Herbert and Colbaugh both teach light sources on worn eyewear to irradiate eyes with similar wavelengths of light that suffice the requirement of a power spectrum having full width at half maximum.  One of ordinary skill in the art would have recognized that while Herbert did not specifically teach the limitations of instant claims 3-4 and 13-14, Herbert does teach durations of packets and packet intervals, just at much faster frequencies (see paragraphs [0019]-[0020] of Herbert).  One of ordinary skill in the art would have recognized that Colbaugh teaches a wide range of packet durations and packet interval durations, the wide range including the claimed ranges in instant claims 3-4 and 13-14.  Adjusting the packet duration and packet interval durations would be a matter of adjusting or optimizing parameters of the illumination system through routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).  One of ordinary skill in the art would have recognized that such parameters can be varied depending on the type of light therapy.  One of ordinary skill in the art would have desired such wide ranges of packet durations and packet interval durations to provide a wide range of light therapy to the user.
Therefore, claims 3-4 and 13-14 are unpatentable over Herbert, et al. and Colbaugh, et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herbert, et al. (U.S PGPub No. 2017/0173361) (cited on IDS).

Regarding claim 6, Herbert teaches the illumination system of claim 1, as indicated hereinabove.  Herbert does not specifically teach the limitation of instant claim 6, that is wherein the second range of wavelengths is between 620 nm and 750 nm.
However, Herbert does teach a second range of wavelengths that overlaps with the specified second range of wavelengths described in the limitation of claim 6.  Herbert teaches (Figures 2-4, elements 104a, 104b, 144a, 146a, 148a, and 150a) a second light comprising a power spectrum having full width at half maximum of less than 100 nm in a second range of wavelengths (paragraphs [0073], [0079] – each tricolor LED assembly contains a red LED (612-640 nm), e.g., second range of wavelengths, a green LED (510-525 nm) and a blue LED (460-480 nm); paragraphs [0021]-[0023]).
While Herbert does not specifically teach the claimed second range of wavelengths, it would have been obvious to one of ordinary skill in the art before the effective filing date to have adjusted the wavelength range of the second range, as Herbert teaches a range that overlaps with the claimed range.  Also, adjusting the wavelength range of the second range would be a matter of adjusting or optimizing parameters of the illumination system through routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).
Therefore, claim 6 is unpatentable over Herbert, et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herbert, et al. (U.S PGPub No. 2017/0173361) (cited on IDS) in view of Pugh, et al. (U.S PGPub No. 2012/0215291) (cited on IDS).

Regarding claim 7, Herbert teaches the illumination system of claim 1, as indicated hereinabove.  Herbert does not teach the limitations of instant claim 7, that is wherein the illumination system is further comprising a button configured to switch the light source between, at least: an active mode, in which the light source emits pulses of light with the pre-determined time function; and an inactive mode, in which the light source does not emit light.
Pugh teaches eyeglasses used together with contact lenses to deliver light therapy to the wearer (abstract).  Pugh teaches a light therapy delivery mechanism for treatment of seasonal affective disorder (SAD) and other purposes (paragraph [0002]).  Pugh teaches (Figure 1, elements 101, 102, and 103) spectacle frames with light sources embedded in lenses (paragraph [0032]).  Pugh teaches (Figure 1, element 102) that light sources may include light-emitting diodes (LEDs) or other lights which emit blue light at wavelengths of 450 to 500 nm (paragraph [0032]).  Pugh teaches that LEDs may also emit green light at wavelengths of 475 to 525 nm (paragraph [0032]).  Pugh teaches that (Figure 1, element 102) a light source provides illumination toward a wearer’s eyes such that an illumination is not obvious to an observer (paragraph [0034]).  Pugh teaches that (Figure 1, element 112) a user control element, such as a switch or button, is provided to allow a user to adjust timing, duration and intensity of light therapy (paragraph [0038]).  Pugh teaches that some embodiments provide for a basic operational state, wherein light therapy is controlled manually by a user starting and stopping therapy at appropriate times (paragraph [0038]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Herbert’s illumination system with the teachings of Pugh’s light therapy delivery system.  One of ordinary skill in the art would recognize that both Herbert and Pugh teach eyewear that contains light sources configured to irradiate light towards the user’s eyes.  One of ordinary skill in the art would also recognize that both Herbert and Pugh are used as a treatment for seasonal affective disorder (see abstract of Herbert) and use similar wavelength ranges that satisfy the requirement of the power spectrum having full width at half maximum of less than 100 nm.  One of ordinary skill in the art would have wanted to implement a button or switch as disclosed in Pugh (see Figure 1, element 112 and paragraph [0038] of Pugh) into the illumination system of Herbert, since Herbert teaches the possibility of turning on and off light-emitting sources (see paragraph [0020] of Herbert).  One of ordinary skill in the art would realize that such an implementation of a switch or a button would allow for the claimed active and inactive modes of instant claim 7.  One of ordinary skill in the art would desire such a feature in order to allow a user to adjust timing, duration and intensity of light therapy.
Therefore, claim 7 is unpatentable over Herbert, et al. and Pugh, et al.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert, et al. (U.S PGPub No. 2017/0173361) (cited on IDS) in view of Tsubota, et al. (U.S PGPub No. 2018/0280718).

Regarding claim 8, Herbert teaches (Figures 2-4, elements 100, 102, 142a) an eyewear (paragraphs [0073] and [0078]), and (Figures 2-4, elements 100, 102, 142a) the illumination system of any of claim 1 (paragraphs [0073] and [0078]).  Herbert does not specifically teach the limitation of instant claim 8, that is wherein the eyewear is comprising a spectacle frame.
 Tsubota teaches an irradiation device capable of preventing myopia or slowing the progression of myopia by the action of light irradiated toward the eyeball (abstract).  Tsubota teaches (Figure 1, elements 1, 2, and 10) an irradiation device that comprises a light source and an instrument on which the light source is mounted (paragraph [0031]).  Tsubota teaches (Figure 1, elements 1 and 4) that the light source emits at least a light having a wavelength within a range of 350 to 400 nm (paragraph [0031]).  Tsubota teaches that the light source may further emit light having a wavelength of 440 to 480 nm (paragraph [0014]).  Tsubota teaches (Figure 1) that the instrument may be eyeglasses, a cap, or an ear hook (paragraphs [0018] and [0034]).  Tsubota further teaches that the light source may further emit one type or two or more types of light selectable from red light, near infrared light, and far infrared light (paragraph [0048]).  Tsubota explains that red light refers to light having wavelength of approximately 600 to 780 nm (paragraph [0048]).  Tsubota further teaches that the eyeglasses-type irradiation device was manufactured to include a button-type light that is mounted onto the frames of the eyeglasses (paragraph [0058]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Herbert’s illumination system and eyewear with Tsubota’s irradiation device and eyeglasses.  One of ordinary skill in the art would have recognized that Herbert and Tsubota both teach an irradiation device for directing light at the eyes, and both contain an eyewear component to hold the light source in place during irradiation.  One of ordinary skill in the art would have found it obvious to incorporate Herbert’s illumination system in an eyeglasses embodiment given that the light source is intended to be located in front of the user’s eyes.  One of ordinary skill in the art would have also contemplated that Herbert’s and Tsubota’s eyewear could be combined because they teach irradiating light with similar wavelengths.  One of ordinary skill in the art would have also recognized that Tsubota teaches wavelength ranges that satisfy the requirement of the power spectrum for light having full width at half maximum of less than 100 nm.  One of ordinary skill in the art would have desired to incorporate Herbert’s illumination system into an eyeglasses embodiment so that the system is more discrete and can be involved more easily in the user’s daily life.  
Therefore, claim 8 is unpatentable over Herbert, et al. and Tsubota, et al.

Regarding claim 9, Herbert, in view of Tsubota, renders obvious the eyewear of claim 8, as indicated hereinabove.  Tsubota also teaches the limitation of instant claim 9, that is wherein (Figure 1, elements 1, 2, 4) the eyewear is further comprising at least one spectacle lens, or a pair of spectacle lenses comprising the one spectacle lens, mounted on the spectacle frame (paragraphs [0034] and [0038]).
Therefore, claim 9 is unpatentable over Herbert, et al. and Tsubota, et al.

Regarding claim 10, Herbert, in view of Tsubota, renders obvious the eyewear of claim 9, as indicated hereinabove.  Tsubota also teaches the limitation of instant claim 10, that is wherein (Figure 1, element 1 – light source, 2 – instrument, e.g., eyeglasses) the light source of the illumination system is mounted on the spectacle frame or on the spectacle lens (paragraphs [0034] and [0038]).
Therefore, claim 10 is unpatentable over Herbert, et al. and Tsubota, et al.

Regarding claim 11, Herbert, in view of Tsubota, renders obvious the eyewear of claim 8, as indicated hereinabove.  Tsubota further teaches the limitation of instant claim 11, that is wherein (Figure 1, elements A, 1, 2, 4 – irradiation of light) the light source of the illumination system is configured to emit light in a direction to a wearer's eye, when the wearer is wearing the eyewear (paragraphs [0034] and [0038] – The light source is disposed in a position allowing irradiation of the light in the eyeball direction when a person wears the instrument).
Therefore, claim 11 is unpatentable over Herbert, et al. and Tsubota, et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herbert, et al. (U.S PGPub No. 2017/0173361) (cited on IDS) and Tsubota, et al. (U.S PGPub No. 2018/0280718), further in view of Legerton (U.S PGPub No. 2013/0278887).
Regarding claim 12, Herbert, in view of Tsubota, renders obvious the eyewear of claim 9, as indicated hereinabove.  Neither Herbert nor Tsubota teach or suggest the limitation of instant claim 12, that is wherein the light source of the illumination system and the spectacle lens are configured so that light emitted by the light source of the illumination system is at least partially reflected by the spectacle lens, in a direction to a wearer's eye, when the wearer is wearing the eyewear.
Legerton teaches an eye-wear borne electromagnetic radiation refractive therapy system that can comprise an electromagnetic radiation source comprising a ring of LEDs that directs one of its on axis or off axis electromagnetic radiation to a desired peripheral retina area of a wearer’s eye (abstract).  Legerton teaches that the increase in incidence and resultant prevalence of myopia in the developed world and most particularly in Asia presents a problem of epidemic proportion (paragraph [0009]).  Legerton teaches that embodiments of the invention teach radiating with the blue end and near-visible short wavelength ultraviolet light (paragraph [0018]).  Legerton teaches that the electromagnetic radiation system is configured to vary at least one of: (i) the amplitude of the radiation, (ii) the wavelength or spectral properties of the radiation, (iii) the direction of the radiation, and (iv) the area of the ocular components of the eye which are exposed to the radiation (paragraph [0031]).  Legerton teaches (Figure 7, elements 300 – spectacle lens, 310 – transreflective element, 320 – ambient light, E – wearer’s eye, 340 – off axis projection source) an embodiment that includes a spectacle lens having at least one transreflective element that transmits ambient light to a wearer’s eye and reflects projected electromagnetic radiation from an off axis projection source toward the wearer’s eye (paragraphs [0026] and [0039]).  Legerton teaches that in some embodiments of the invention, an eye-wear borne electromagnetic refractive therapy system may be configured as spectacle or contact lenses comprising filters intended to modulate the electromagnetic spectrum (paragraph [0045]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Herbert’s and Tsubota’s illumination system incorporated in eyewear with Legerton’s teaching of an illumination system incorporated in eyewear.  Like Herbert and Tsubota, Legerton teaches irradiating the eye for a therapeutic outcome.  Similar to Tsubota, Legerton addresses the problem of increasing levels of myopia across the population.  One of ordinary skill in the art would have recognized that the system of Legerton can be manipulated to produce particular wavelengths of light.  One of ordinary skill in the art would have desired the reflective option detailed in Legerton in order to provide an alternative way to provide light therapy to eyes.  One of ordinary skill in the art would have desired the reflective option of Legerton because such a feature allows the ability to comprise filters intended to modulate the electromagnetic spectrum (see paragraph [0045] of Legerton).  One of ordinary skill in the art would contemplate that the ability to apply particular filters could allow specific light therapy treatment plans to be implemented for individual users.
Therefore, claim 12 is unpatentable over Herbert, et al., Tsubota, et al., and Legerton.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Linder, et al. (U.S PGPub No. 2021/0329764) teaches systems and methods for retarding myopia progression.  Butzloff (U.S PGPub No. 2018/0345034) teaches a myopia inhibition apparatus and ocular method.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792